Citation Nr: 0913023	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of left hemispheric stroke based upon a colonoscopy 
performed at a Department of Veterans Affairs (VA) facility 
in March 2004 and subsequent VA medical treatment in 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the St. Petersburg, Florida, VA Regional 
Office (RO).

The Veteran testified at personal hearings at the RO before a 
Decision Review Officer (DRO) (June 2006) and the undersigned 
Veterans Law Judge (July 2007).  Transcripts of those 
hearings have been associated with the claims file.  

The Board obtained an independent medical opinion on this 
matter in February 2009.  In March 2009, the Veteran was sent 
a copy of the medical opinion and notified that he had 60 
days to submit additional evidence or argument.  Later that 
month, his representative submitted additional argument and 
waived the remainder of the 60 day period on behalf of the 
Veteran.  


FINDING OF FACT

Additional residuals of a left hemispheric stroke were the 
result of VA's failure to properly evaluate and treat the 
Veteran's medical condition in 2004.  







CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for residuals of a left hemispheric stroke have been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the fully favorable finding with regard to the 
issue of entitlement to compensation under 38 U.S.C. § 1151, 
the Board finds that no further discussion of VCAA compliance 
is necessary.  

Under 38 U.S.C. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in June 2004.  Because the 
claim was filed after October 1, 1997, the version of 
38 U.S.C. § 1151 in effect prior to October 1, 1997 
[requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination] is not applicable.  See VAOPGCPREC 40-97 
(providing that all Section 1151 claims which were filed 
after October 1, 1997 must be adjudicated under the statutory 
provisions currently in effect, which essentially require a 
showing of negligence or fault on the part of VA or that the 
claimed condition is due to an event not reasonably 
foreseeable.)

The Veteran asserts that he is entitled to compensation under 
38 U.S.C. § 1151 for residuals of a stroke as the result of 
VA treatment in 2004.  Specifically, he contends that he had 
a stroke as a result of a March 10, 2004 colonoscopy and that 
he was not provided proper care at that time or during 
subsequent workup.  The Veteran provided testimony before a 
DRO and the undersigned regarding his assertions.

The Veteran had a colonoscopy performed at the Tampa VA 
Medical Center on March 10, 2004.  The procedure report 
indicates that he tolerated the procedure well.  Nursing 
notes state that the Veteran's blood pressure dropped to 
80/54 during the procedure and that after the procedure the 
Veteran was feeling mild right arm pain.  The Veteran was 
discharged from the clinic.  A couple of hours later the 
Veteran went to a VA plastic surgeon and reported that he 
thought he just had a stroke.  On examination there was no 
focal neurological deficit.  The Veteran was sent to the 
emergency room.  

When the Veteran reported to the emergency room he complained 
of sudden-onset right arm weakness and tingling, as well as 
slurred speech.  The Veteran was sent for a neurology work 
up.  The neurologist assessed right upper extremity distal 
weakness with signs of right ulnar nerve palsy, likely due to 
compression from positioning.  According to the neurologist, 
the findings did not suggest a cerebrovascular accident (CVA) 
based on the peripheral character of the symptoms and signs, 
although with the described hypotension, hypoperfusion of the 
brain with transient neurological deficit could occur.  

An April 2, 2004 VA telephone triage note shows that the 
Veteran complained of numbness and tingling for the last two 
weeks.  He was seen that day by a VA physician.  An 
electrocardiogram (ECG) was performed; the results were 
normal.  The physician stated that the Veteran appeared 
stable from a neurological standpoint and entered a consult 
with neurology service.  

The Veteran reported to the emergency room again on April 8, 
2004 and was subsequently hospitalized.  A history and 
physical shows a chief complaint of weakness of the right 
upper extremity.  After examination, the assessment was 
questionable transient ischemic attack versus neurological 
signs and symptoms of unclear etiology.  The physician noted 
that the right upper extremity distal weakness with signs of 
right ulnar nerve palsy was likely peripheral, the signs and 
symptoms were fluctuating, and the Veteran had multiple risk 
factors for stroke.  Multiple tests were ordered, including 
an MRI/MRA (magnetic resonance imaging/magnetic resonance 
angiography).

After a neurology appointment the next day, the assessment 
was stroke versus neurological signs and symptoms of unclear 
etiology; although the neurologist stated that the signs and 
symptoms were fluctuating, making the diagnosis of stroke 
questionable.  While an MRI/MRA had not been performed at 
that point as the Veteran was claustrophobic, this testing 
was still planned with the use of medication.  A diffusion 
weighted MRI performed later that day was positive for acute 
left hemispheric stroke.  An addendum to an April 12, 2004 
neurology note relays that an MRI/MRA performed on April 9, 
2004 showed multiple small left hemispheric strokes, but that 
the official results were pending.  An assessment of left 
hemispheric stroke is noted on April 13, 2004.  The Veteran 
was released from the hospital on April 13, 2004; the results 
of the MRI/MRA were still pending.  

The Veteran was hospitalized again from April 19, 2004 to May 
13, 2004.  On April 20, 2004, there was some question as to 
whether the Veteran had another CVA.  An assessment the next 
day states that ICA (intracranial aneurysm) with possible 
extension could not be totally ruled out.  An April 26, 2004 
medical progress note states that the MRA neck showed severe 
stenosis of the left internal carotid artery which could most 
certainly be the etiologic cause of his recent left MCA 
(middle cerebral artery) CVA.  A few months later, on August 
12, 2004, a left common carotid endarterectomy was performed.  

A VA opinion was obtained in June 2005.  The physician 
essentially opined that he did not think that the Veteran had 
a stroke and that if the Veteran had a stroke it was not 
because of the colonoscopy.  

In the judgment of the Board, an additional medical opinion 
was warranted by the medical complexity involved in this 
appeal.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. 
§ 20.901(d) (2008).  In February 2009, the Board obtained an 
opinion from an independent medical expert, Dr. M.M.S., a 
professor of neuroscience at a university school of medicine.  

After a review of the evidence, Dr. S noted that nursing 
notes from the time of the colonoscopy showed significant 
hypotension during the procedure as well as right-sided 
symptoms noted in the recovery area.  Doctor S opined that it 
is highly like that the Veteran had a stroke as a result of 
the colonoscopy, especially with the undiagnosed critical 
left carotid stenosis.  The Board is favoring the medical 
expert opinion from Dr. S-that the Veteran had a stroke-
over the VA opinion from June 2005-that the Veteran did not 
have a stroke.  The medical expert opinion is supported by 
the VA treatment records showing an assessment of left 
hemispheric stroke. 

Regarding whether any disability might have resulted from 
negligence on the part of VA, Dr. S stated that he thinks it 
is unlikely that the stroke occurring during the colonoscopy 
represented a true problem with the care offered at the VA 
since the critical left carotid stenosis was undiagnosed at 
that time.  However, Dr. S also stated that other issues are 
revealed in the review of the records.  First, he noted that 
the Veteran clearly had risk factors for significant vascular 
disease and complained of new symptoms at the end of the 
procedure yet was sent home.  Doctor S felt that the symptoms 
should have been evaluated in more detail and the Veteran 
sent to the emergency room at that time.  Second, Dr. S 
questioned the time it took to diagnose the critical left 
carotid stenosis.  He explained that the carotid ultrasound 
studies repeatedly showed no significant disease yet there 
was critical carotid stenosis.  

According to Dr. S, this can happen but it would be 
reasonable to have an outside reviewer go over the original 
study for quality improvement purposes.  In Dr. S's opinion, 
the fact that the critical carotid stenosis went undiagnosed 
for at least a month was likely the cause of the fluctuations 
in his neurological examination.  This was in part due to the 
fact that the patient was extremely challenging from the 
behavioral standpoint and was afraid of MRI.  However, once 
the MRI was done, the medical team did not review the result 
prior to discharge and so the discovery of the critical 
stenosis was delayed.  Dr. S also noted that even when the 
MRA results were known, only an elective angiogram a few 
months after the critical stenosis was discovered was 
undertaken rather than a more rapid evaluation. 

After noting the issues above, Dr. S stated that he did not 
mean to imply any negligence or carelessness or errors in 
judgment on the part of VA by his remarks.  He explained that 
the Veteran was a challenging patient and was not certain 
that another course could have been taken.  He concluded by 
stating that it is possible that more rapid diagnosis of the 
Veteran's condition on March 10, 2004 could have led to the 
discovery of the critical carotid stenosis when the Veteran 
had mild symptoms preventing the development of more right-
sided weakness.  

The Veteran's representative argues that while Dr. S stated 
that he did not mean to imply any negligence or carelessness 
or errors in judgment on the part of VA that is exactly what 
he implied with his statements.  The Board agrees.  

Doctor S opined that a more rapid diagnosis of the Veteran's 
condition on March 10, 2004 could have led to the discovery 
of the critical carotid stenosis when the Veteran had mild 
symptoms preventing the development of more right-sided 
weakness.  He also identified specific mistakes made by VA in 
diagnosing critical carotid stenosis.  

Given the above, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran developed 
additional residuals of a stroke as a result of VA's failure 
to properly evaluate and treat his medical condition in 2004.  
Accordingly, the Board concludes that the Veteran is entitled 
to compensation under 38 U.S.C. § 1151 for additional 
residuals of a left hemispheric stroke resulting from VA 
medical treatment in 2004.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional residuals of a left hemispheric stroke resulting 
from VA medical treatment is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


